DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1, 3, 5-26, and 105-106 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 03/10/2021, with respect to the rejection(s) of claims 1-26, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Objections
These following claims are objected to because of the following informalities:
Claim 3 is objected to because of dependence on a canceled claim 2. For the purpose of examination, Examiner interprets that claim 3 depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 10-12, 17-19, and 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al. (Herickhoff – US 2014/0019184 A1) in view of Braznell (Braznell – US 2011/0294457 A1), Sikes (Sikes – US 2012/0246089 A1), and Panasik et al. (Panasik – US 2005/0208925 A1).

As to claim 1, Herickhoff discloses a system for ascertaining the status of a user and escalating an alarm to a third party when the user is in a dangerous situation, without the need for the user to take affirmative action to escalate the alarm, comprising:
a server (Herickhoff: Abstract, [0034] and FIG. 1 the server 3) in communication with a user’s personal electronic device (Herickhoff: [0033]-[0034] and FIG. 1 the input 107 or the input 102 from the communication device 113: Referring to FIG. 1, a functionality can be further understood via a simplified schematic. In this figure, it can be seen that a server (3) can accept an , said server also in communication with a telephone system (Herickhoff: [0034]-[0035], and FIG. 1-3: At the specified time, the server may automatically contact (103) a primary contact via the appropriate (pre-specified) communication device (113). Contact methods may include but are not limited to sending an email, sending a text message, making a phone call, contacting a home security system, and the like ), 
wherein a check-in time has also been received from said user (Herickhoff: [0033]-[0035], [0038]-[0043], [0053]-[0056], and FIG. 1: Regardless of method of input, this information transfer may allow a user to input user schedule information including but not limited to primary contact data including their contact numbers and preferred methods of contact, specified contact data, information about their safety network or secondary contact(s) (114), information about social events, at least one agenda time they wish to be contacted, agenda address, primary contact home address, addresses, third party data, escalation response preferences, and the like) and stored in said server non-transitory computer readable media (Herickhoff: [0033]-[0035], [0042]-[0043], [0053]-[0056], and FIG. 1: As such, systems may provide a user retrieval element. Examples of retrieval of stored data may include but is not limited to schedule information, agenda time, primary contact data, distinct primary contact security verification data, data relating to said contact communication, data relating ; and
wherein event information has also been received from said user and stored in said server non-transitory computer readable media (Herickhoff: [0033]-[0035], [0042]-[0043], and FIG. 1: As such, systems may provide a user retrieval element. Examples of retrieval of stored data may include but is not limited to schedule information, agenda time, primary contact data, distinct primary contact security verification data, data relating to said contact communication, data relating to said location characteristic, data relating to said system response determination, calculated location characteristic, data relating to third party information and the like), a time and date of said meeting (Herickhoff: [0035], [0038]-[0039], [0042], [0053]-[0056], FIG. 1-2, and FIG. 5: A system may automatically calendar an agenda time so that it can keep track of when the next contact should occur. An agenda time may include but is not limited to an arrival time, a departure time, a check in time, and check out time, reoccurring event data, and the like), and contact identifying indicia (Herickhoff: [0035], [0038]-[0039], [0042], [0053]-[0056], FIG. 1-2, and FIG. 5); and
wherein contact identifying indicia has also been received from said user and stored in said server non-transitory computer readable media (Herickhoff: [0035], [0038]-[0039], [0042], [0053]-[0056], FIG. 1-2, and FIG. 5: Information regarding the person the user or primary contact may be meeting with can include the manner in which they met, the known information about the third party person, a link to a photograph, any contact information that is known by the user or even acquired during the background search, and the like);
said server non-transitory computer readable media also comprising instructions for transmitting at said check-in time a telephone call to said user’s personal electronic device Herickhoff: Abstract, [0032]-[0033], [0035]-[0038], [0040], FIG. 1 the specified contacts 114 and the authorities 115, FIG. 3, FIG. 7, and FIG. 9: At the specified time, the server may automatically contact (103) a primary contact via the appropriate (pre-specified) communication device (113). Contact methods may include but are not limited to sending an email, sending a text message, making a phone call, contacting a home security system, and the like), said telephone call comprising a audio message to said user’s personal electronic device (Herickhoff: Abstract, [0032]-[0033], [0035]-[0038], [0040], FIG. 1 the specified contacts 114 and the authorities 115, FIG. 3, FIG. 7, and FIG. 9: Such communications might be conducted utilizing interactive voice response (IVR) such that it may be transparent to the other person that it may be a server-generated call. The communication manner (text message, cell phone call, e-mail or the like) may be pre-selected by the user. Further such communications can be voice driven, numerically driven, or any other type or combination of types of server-driven communications ); and escalating an alarm to a third party in the event said user does not answer said check-in telephone call, or in the event said user does not enter a correct personal identification number (Herickhoff: [0038]-[0041]: It should be noted that each time communication is attempted with a user or primary contact, the identity of the user may be verified by a numeric code chosen by the user or any other method of discrete identification of an individual. A distinct primary contact security verification data may be identified by a user perhaps during a registration event. After a system may contact a primary contact and receive a contact communication from a primary contact, a system may automatically decide if the contact communication complies with distinct primary contact security verification data) when prompted to do so by said audio message (Herickhoff: Abstract, [0032]-[0033], [0035]-[0038], [0040], FIG. 1 the specified contacts 114 and the authorities 115, FIG. 3, FIG. 7, and FIG. 9: System compliant communication requirements may include, but are not limited to, requirements to confirm that a user has actively answered a phone call as compared to perhaps an answering machine response; a predetermined user check in or even check out time; a specific communication device identification data such as a phone number via caller identification, a user profile, an email address, or the like; a security feature requirement to confirm a contact's identity; and the like requirements. As such, a system may confirm compliance of a contact communication with a system compliant communication requirement. If it is determined that the contact communication is non-compliant, in response, a system may provide an escalation response or even a hierarchical escalation response); and
wherein said escalation of an alarm to a third party is further defined as transmission of a message to said third party (Herickhoff: Abstract, [0032]-[0033], [0035]-[0037], [0040], FIG. 1 the specified contacts 114 and the authorities 115, FIG. 3, FIG. 7, and FIG. 9: if a user or primary contact does not respond to a request for response by the server via any of the methods of the user input, then the server may contact (106) the user's safety network or specified contact(s) (114) and ask them to take responsibility for the monitoring of the user or primary contact. A safety network or specified contact may be comprised of any number of people (friends, family, neighbors, security firm) and an escalation to the safety net may elicit a sequential perhaps hierarchical contact event until one member of the safety network is perhaps a) contacted physically, or returns a message in a prompt manner; and b) will accept responsibility (111)), said message comprising user identifying indicia, contact identifying indicia (Herickhoff: Abstract, [0032]-[0033], [0035]-[0037], [0040], FIG. 1 the specified contacts 114 and the authorities 115, FIG. 3, FIG. 7, and FIG. 9: If it is determined that the contact communication is non-compliant, in response, a system may provide an escalation response or even a hierarchical escalation response. Non-limiting examples of an escalation response may include contacting a primary communication device associated with a primary contact using primary contact data; contacting a specified communication device associated with a specified contact using specified contact data; contacting via alternative means; waiting a predetermined amount of time and contacting a primary communication device associated with a primary contact using primary contact data; fining a primary contact for a non-compliant contact communication; contacting an alternative communication device; contacting an emergency service communication device associated with emergency services; and the like).

Herickhoff does not explicitly disclose:
said server comprising a controller in communication with a server non-transitory computer readable media;
wherein said event information comprises a location of a prospective meeting with a contact,
wherein said contact identifying indicia comprises contact name, telephone number and address of said contact;
said telephone call comprising a pre-recorded audio message to said user’s personal electronic device; and 
said message comprising user identifying indicia, contact identifying indicia and event information.

However, in one embodiment, Herickhoff discloses a method for monitoring a person’s activities including collecting information regarding about the person’s date for safety purposes Herickhoff: [0035], [0038]-[0039], [0042], [0053]-[0056], and FIG. 5: FIG. 5B discloses the collecting information of the date including: name, phone, email, physical address, date site, his profile name, location, state-time end-time, homesafe time, excuse time, excuse, and contact method).
Therefore, in view of teachings by Herickhoff, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the safety monitoring system of Herickhoff to include wherein said contact identifying indicia comprises contact name, telephone number and address of said contact, as suggested by Herickhoff, as desired. The motivation for this is to verify background information of the date of the person.

While, Herickhoff discloses the safety monitoring system as a computer system (Herickhoff: [0042]-[0043] and FIG. 11: a record of any or all interactions, calculations, and perhaps even user schedule information can be stored in a computer storage memory component of a computer, for automatic retrieval such as for processing needs or perhaps even for the individual user's perusal, and/or for the use of the authorities in case of an emergency), Herickhoff does not explicitly disclose said server comprising a controller in communication with a server non-transitory computer readable media; and said telephone call comprising a pre-recorded audio message to said user’s personal electronic device.

However, it has been known in the art of monitoring conditions of a subject to implement said server comprising a controller in communication with a server non-transitory computer readable media; and said telephone call comprising a pre-recorded audio message to said user’s personal electronic device, as suggested by Braznell, which discloses said server comprising a controller in communication with a server non-transitory computer readable media (Braznell: [0020]-[0021] and FIG. 1: The system includes a first and a second communication means, a memory and a processor. The memory, processor, and first communication means may be included in or associated with a computer/server 13 operating in accordance with suitable software to enable it to perform the steps described herein. The first communication means is associated with the memory and processor to form a monitoring base station from which the monitoring takes place, and the second communication means is carried, or is otherwise operable, by the worker being monitored. The second communication means may comprise a mobile (cellular) telephone or any other personal communications device, and the first communication means be suitable for sending data to such a device and receiving data therefrom); and said telephone call comprising a pre-recorded audio message to said user’s personal electronic device (Braznell: [0014]-[0015], [0023], [0025], [0029], and FIG. 1 S124 and S128: Braznell: [0029] and FIG. 1: a (pre-recorded) voice telephone call may be sent, a SMS or other text message, an e-mail, or in the case of suitably enabled communication devices, a web page. This may be responded to by a corresponding or other type of message including the personal identifier).

Therefore, in view of teachings by Herickhoff and Braznell, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the safety monitoring system of Herickhoff to include said server comprising a controller in communication with a server non-transitory computer readable media; and said telephone call comprising a pre-recorded audio message to said user’s personal electronic device, as suggested by Braznell. The motivation for this is to implement a known alternative method to communicate with a user.

Further, the combination of Herickhoff and Braznell does not explicitly disclose wherein said event information comprises a location of a prospective meeting with a contact, and said message comprising contact identifying indicia and event information.

However, it has been known in the art of monitoring conditions of a subject to implement wherein said event information comprises a location of a prospective meeting with a contact, and said message comprising contact identifying indicia and event information, as suggested by Sikes, which discloses wherein said event information comprises a location of a prospective meeting with a contact (Sikes: Abstract, [0003], [0028], [0038]-[0039], and FIG. 1: The method includes an interface for inputting and modifying settings, including inviting selected contacts, transmitting data about the individual whom the user will be meeting, the scheduled date, time and location for the meeting, and messaging delivered at requested times and intervals. Said user also may auto-transmit pre-set messages at determined times, visually record a meeting for real-time delivery to selected contacts, and utilize a Blue-tooth-enabled device to activate a distress signal and messaging via his or her mobile communication device, as well as transmitting pre-created messages to contacts that reside on directories or support workers), and said message comprising contact identifying indicia and event information (Sikes: Abstract, [0003], [0028], [0038]-[0039], and FIG. 1: The method includes an interface for inputting and modifying settings, including inviting selected contacts, transmitting data about the individual whom the user will be meeting, the scheduled date, time and location for the meeting, and transmitting pre-created messages to contacts that reside on directories or support workers).
Therefore, in view of teachings by Herickhoff, Braznell and Sikes, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the safety monitoring system of Herickhoff and Braznell to include said event information comprises a location of a prospective meeting with a contact, and said message comprising contact identifying indicia and event information, as suggested by Sikes. The motivation for this is to provide information to a safety monitoring system regarding a meeting of a monitored subject.

The combination of Herickhoff, Braznell and Sikes does not explicitly disclose said message comprising user identifying indicia.

However, it has been known in the art of emergency events to implement said message comprising user identifying indicia, as suggested by Panasik, which discloses said message (Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a prerecorded message including user comprising user identifying indicia (Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: user information 29 may include the user's name, the user's telephone number, the user's home address, one or more contact numbers of persons associated with the user (e.g., an emergency contact person), insurance information for the user (e.g., carrier, subscriber number, coverage details, etc.), medical history information (e.g., medicines or other substances to which the user is allergic, an identification of one or more doctors of the user, existing medical conditions, current medications, etc.), the user's preferred hospital, or any other suitable information according to particular needs).
Therefore, in view of teachings by Herickhoff, Braznell, Sikes and Panasik, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the safety monitoring system of Herickhoff, Braznell and Sikes to include said message comprising user identifying indicia, as suggested by Panasik. The motivation for this is to implement a known alternative method for provide information to a monitoring system regarding an emergency event of a monitored subject.

As to claim 3, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 1 further comprising the system of claim 2, wherein said message is an SMS message to at least one predetermined emergency contact (Herickhoff: [0034]-[0035], and FIG. 1-3: At the specified time, the server may automatically contact (103) a primary contact via the appropriate (pre-specified) communication device (113). Contact methods may include but are not limited to sending an email, sending a text message, making a phone call, contacting a home security Braznell: [0013], [0025], and FIG. 1 the alert method: phone call, text messages, email, web:  The means of communication involved in such a system can include, but are not limited to, voice communications (including Voice over Internet Protocol), text messages, electronic mail, interaction with web applications, and any other means of data packet transfer, Sikes: [0020]-[0025]: system and method to generate an alarm from a user's mobile communication device, based on a plurality of factors, including but not limited to, lack of a reciprocal response from said user, after contacts have transmitted a message wherein soliciting a request response, including but not limited to calls, text messaging, chat, and VoIP chat, whereby verifying the safety of said user, and Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: user information 29 may include the user's name, the user's telephone number, the user's home address, one or more contact numbers of persons associated with the user (e.g., an emergency contact person), insurance information for the user (e.g., carrier, subscriber number, coverage details, etc.), medical history information (e.g., medicines or other substances to which the user is allergic, an identification of one or more doctors of the user, existing medical conditions, current medications, etc.), the user's preferred hospital, or any other suitable information according to particular needs).

As to claim 5, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 3 further comprising the system of claim 3, wherein said personal electronic device comprises a geolocation receiver for determining and producing geographic location information for said personal electronic device (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile user interface, providing a visual representation of the users, on dates and meetings, generated either through the GPS coordinates , and wherein said geolocation receiver is in communication with a controller comprising said personal electronic device (Sikes: [0020]-[0025]), and wherein said controller is in communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said geographic location information from said geolocation receiver (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain embodiments, it is desirable for the determined location of handheld portable communication device 12 to be relatively precise. Although particular examples for providing this location capability of system 10 are described below, the location capability of system 10 may be implemented in any suitable manner, according to particular needs) and inserting said geographic location information into said SMS message, so that said SMS message further comprises information identifying the personal electronic device’s geographic location (Panasik: [0005], [0012], [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a prerecorded message including user information 29 regarding the user associate with handheld portable communication device 12, a combination of the above, or any other suitable messages or information according to particular needs).

As to claim 10, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 1 further comprising the system of claim 1, wherein said message is further defined as a pre-recorded audio message via telephone call to at least one emergency responder (Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a prerecorded message including user information 29 regarding the user associate with handheld portable communication device 12, a combination of the above, or any other suitable messages or information according to particular needs).

As to claim 11, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 10 further comprising the system of claim 10, wherein said pre-recorded audio message comprises user identifying indicia, contact identifying indicia and event information (Sikes: [0020]-[0025] and [0038]-[0039] and Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a .

As to claim 12, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 11 further comprising the system of claim 11, wherein said personal electronic device comprises a geolocation receiver for determining and producing geographic location information for said personal electronic device, and wherein said geolocation receiver is in communication with a controller comprising said personal electronic device (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile user interface, providing a visual representation of the users, on dates and meetings, generated either through the GPS coordinates of a user's location from a chip in said user's mobile communication device, which can be accessed and followed by a plurality of selected contacts, as well as contacts and friends who reside on the directories of users' networks, and, who at that particular time, are in the proximity of the venue wherein said user is meeting a person for a date or encounter), and wherein said controller is communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said geographic location information from said geolocation receiver (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain embodiments, it is desirable for the determined location of handheld portable communication device 12 to be relatively precise. Although particular examples for providing , converting said geographic location information to a digital audio message comprising the personal electronic device’s geographic location information, and inserting said digital audio message into said pre-recorded voice message, so that said prerecorded voice message further comprises information identifying the personal electronic device’s geographic location (Panasik: [0005], [0012],  [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a prerecorded message including user information 29 regarding the user associate with handheld portable communication device 12, a combination of the above, or any other suitable messages or information according to particular needs).

As to claim 17, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 1 further comprising the system of claim 1, wherein said message is further defined as transmission of a pre-recorded audio message via telephone call and said third party at least one predetermined emergency contact (Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined .

As to claim 18, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 17 further comprising the system of claim 17, wherein said pre-recorded audio message (Braznell: [0021]-[0023], and FIG. 1: If it is found, as a result of step (18) or (20) that no response at all can be obtained from the subject, or that no correct personal identifier is received, within the set time limit, the status of the subject is updated to `alert` (`alarm activated`). Once this status has been set, information relating to an alert procedure for the subject in question is retrieved from the memory: this information will include details for contacting further communication means associated with a further person or persons, e.g. one or more colleagues and/or managers of the subject, to enable such further persons themselves to check the well-being of the subject, and/or the emergency services) comprises user identifying indicia (Panasik: [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a prerecorded message including user information 29 regarding the user associate with handheld portable communication device 12, a combination of the above, or any other suitable messages or information according to particular needs), contact identifying indicia and event information (Sikes: Abstract, [0003], [0028], [0038]-[0039], and FIG. 1: The method includes an interface for inputting and modifying transmitting data about the individual whom the user will be meeting, the scheduled date, time and location for the meeting, and messaging delivered at requested times and intervals. Said user also may auto-transmit pre-set messages at determined times, visually record a meeting for real-time delivery to selected contacts, and utilize a Blue-tooth-enabled device to activate a distress signal and messaging via his or her mobile communication device, as well as transmitting pre-created messages to contacts that reside on directories or support workers).

As to claim 19, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 18 further comprising the system of claim 18, wherein said personal electronic device comprises a geolocation receiver for determining and producing geographic location information for said personal electronic device (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile user interface, providing a visual representation of the users, on dates and meetings, generated either through the GPS coordinates of a user's location from a chip in said user's mobile communication device, which can be accessed and followed by a plurality of selected contacts, as well as contacts and friends who reside on the directories of users' networks, and, who at that particular time, are in the proximity of the venue wherein said user is meeting a person for a date or encounter), and wherein said geolocation receiver is in communication with a controller comprising said personal electronic device, and wherein said controller is communication with a non-transitory computer readable media comprising non-transitory computer executable instructions for reading said geographic location information from said geolocation receiver (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain embodiments, it is desirable for the determined location of handheld portable communication device 12 to be relatively precise. Although particular examples for providing this location capability of system 10 are described below, the location capability of system 10 may be implemented in any suitable manner, according to particular needs), converting said geographic location information to a digital audio message comprising the personal electronic device’s geographic location information, and inserting said digital audio message into said pre-recorded voice message, so that said prerecorded voice message further comprises information identifying the personal electronic device’s geographic location (Panasik: [0005],  [0024]-[0025], [0032], and FIG. 1 the emergency call center 18: processor 30 initiates a wireless telephone call to emergency call center 18. For example, via the wireless telephone call to emergency call center 18, processor 30 may initiate playback of a generic prerecorded event message 28 indicating that a generic emergency event occurred, a prerecorded event message 26 specific to the determined emergency event, a prerecorded message including user information 29 regarding the user associate with handheld portable communication device 12, a combination of the above, or any other suitable messages or information according to particular needs).

As to claim 105, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 1 further comprising the system of Claim 1, wherein said transmission of a message to said third party is further defined as communicating an emergency message to an emergency response communication point (Herickhoff: Abstract, [0037], [0063]-[0064], and FIG. 1 the Panasik: Abstract, [0002], [0016], [0035],  and FIG. 1-2: Emergency call center 18 may include one or more emergency dispatchers. Although referred to as a "call center," emergency call center 18 may include any suitable individuals, entities, or machines for receiving communications for reporting emergencies. In certain embodiments, emergency call center 18 includes an emergency 911 emergency call center. For example, emergency call center may include what is typically referred to as a Public Safety Answering Point (PSAP), which may include a dispatch office that receives 911 calls from the public. A PSAP may include a local fire or police department, an ambulance service, a regional office covering numerous services, or any other suitable office or department).

As to claim 106, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 105 further comprising the system of Claim 105, wherein said emergency response communication point is a 911 or E911 system (Herickhoff: Abstract, [0037], [0063]-[0064], and FIG. 1 the authorities 115: If a user (or their guardian) has previously completed an identifying information form, the specified contact can access this and forward it to the appropriate personnel (909). If the specified contact does not accept responsibility (910), the server may respond (911) and may contact the next person on the user's list (913) and Panasik: Abstract, [0002], [0016], [0035], and FIG. 1-2: Emergency call center 18 may include one or more emergency dispatchers. Although referred to as a "call center," emergency call center 18 may include any suitable individuals, entities, or machines for receiving communications for .

Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al. (Herickhoff – US 2014/0019184 A1) in view of Braznell (Braznell – US 2011/0294457 A1), Sikes (Sikes – US 2012/0246089 A1), and Panasik et al. (Panasik – US 2005/0208925 A1) and further in view of Phillips et al. (Phillips – US 2012/0126974 A1).

As to claim 6, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 5 except for the claimed limitations of the system of claim 5, wherein said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server, and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting an arrival SMS message to said at least one emergency contact when said user has arrived within a predetermined distance from said place of said event, said arrival SMS message indicating that said user has arrived at the event location.
However, it has been known in the art of location tracking to implement said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server, and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting an arrival SMS message to said at least one emergency contact when said user has arrived within a predetermined distance from said place of said event, said arrival SMS message indicating that said user has arrived at the event location, as suggested by Phillips, which discloses said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server (Phillips:  Abstract, [0098]-[0099], [0129]-[0130], and FIG. 1: The information 1100 may be received in response to a transmission of the location of the portable electronic facility 300. The output version 1100 of such information 1102 may without limitation be visual, audio, a facsimile, an email, voice, a light, a change in the intensity of a light, a change in the color of a light, via SMS, via an instant message, via a text message, and/or an application that may only be available at certain locations), and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting an arrival SMS message to said at least one emergency contact when said user has arrived within a predetermined distance from said place of said event, said arrival SMS message indicating that said user has arrived at the event location (Phillips: [0088], [0112], [0135], [0142]-[0143], [0164], [0170], 0174]-[0178], and FIG. 1: The alert 2102 may be sent if the portable electronic facility 300 is within or outside a geofence 900 or within or outside a geofence 900 for a certain period of time. The alert 2102 may be sent if a portable electronic facility 300 enters or exits a geofence 900 or enters or exits a geofence 900 for a certain period of time. An alert 2102 may be contingent on the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900. The alert 2102 may be affected by the location of 
Therefore, in view of teachings by Herickhoff, Braznell, Sikes, Panasik, and Phillips it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the safety monitoring system of Herickhoff, Braznell, Sikes and Panasik to include said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server, and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting an arrival SMS message to said at least one emergency contact when said user has arrived within a predetermined distance from said place of said event, said arrival SMS message indicating that said user has arrived at the event location, as suggested by Phillips. The motivation for this is to implement a known alternative method for providing information to a monitoring system regarding location information of a monitored subject.

As to claim 7, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 5 except for the claimed limitations of the system of claim 5, wherein said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server, and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting a departure SMS message to said at least one emergency contact when said user has at least a predetermined distance from said place of said event, said departure SMS message indicating that said user has departed the event location.
said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server, and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting a departure SMS message to said at least one emergency contact when said user has at least a predetermined distance from said place of said event, said departure SMS message indicating that said user has departed the event location, as suggested by Phillips, which discloses said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server (Phillips:  Abstract, [0098]-[0099], [0129]-[0130], and FIG. 1: The information 1100 may be received in response to a transmission of the location of the portable electronic facility 300. The output version 1100 of such information 1102 may without limitation be visual, audio, a facsimile, an email, voice, a light, a change in the intensity of a light, a change in the color of a light, via SMS, via an instant message, via a text message, and/or an application that may only be available at certain locations), and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting a departure SMS message to said at least one emergency contact when said user has at least a predetermined distance from said place of said event, said departure SMS message indicating that said user has departed the event location (Phillips: [0088], [0112], [0135], [0142]-[0143], [0164], [0170], 0174]-[0178], and FIG. 1: The alert 2102 may be sent if the portable electronic facility 300 is within or outside a geofence 900 or within or outside a geofence 900 for a certain period of time. The alert 2102 may be sent if a portable electronic facility 300 enters or exits a geofence 900 or enters or exits a geofence 900 for a certain period of time. An alert 2102 may be contingent on the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900. The alert 2102 may be affected by the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900).
Therefore, in view of teachings by Herickhoff, Braznell, Sikes, Panasik, and Phillips it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Herickhoff, Braznell, Sikes, and Panasik, to include said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server, and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location and transmitting a departure SMS message to said at least one emergency contact when said user has at least a predetermined distance from said place of said event, said departure SMS message indicating that said user has departed the event location, as suggested by Phillips. The motivation for this is to implement a known alternative method for providing information to a monitoring system regarding location information of a monitored subject.

As to claim 13, Herickhoff, Braznell, Sikes, Panasik, and Phillips disclose the limitations of claim 12 further comprising the system of claim 12, wherein said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile , and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain embodiments, it is desirable for the determined location of handheld portable communication device 12 to be relatively precise. Although particular examples for providing this location capability of system 10 are described below, the location capability of system 10 may be implemented in any suitable manner, according to particular needs and Phillips:  Abstract, [0098]-[0099], [0129]-[0130], and FIG. 1: The information 1100 may be received in response to a transmission of the location of the portable electronic facility 300. The output version 1100 of such information 1102 may without limitation be visual, audio, a facsimile, an email, voice, a light, a change in the intensity of a light, a change in the color of a light, via SMS, via an instant message, via a text message, and/or an application that may only be available at certain locations) and transmitting an arrival SMS message to said at least one emergency contact when said user has arrived within a predetermined distance from said place of said event, said arrival SMS message indicating that said user has arrived at the event location (Phillips: [0088], [0112], [0135], [0142]-[0143], [0164], [0170], 0174]-[0178], and FIG. 1: The alert 2102 may be The alert 2102 may be sent if a portable electronic facility 300 enters or exits a geofence 900 or enters or exits a geofence 900 for a certain period of time. An alert 2102 may be contingent on the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900. The alert 2102 may be affected by the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900).

As to claim 14, Herickhoff, Braznell, Sikes, Panasik and Phillips disclose the limitations of claim 12 further comprising the system of claim 12, wherein said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile user interface, providing a visual representation of the users, on dates and meetings, generated either through the GPS coordinates of a user's location from a chip in said user's mobile communication device, which can be accessed and followed by a plurality of selected contacts, as well as contacts and friends who reside on the directories of users' networks, and, who at that particular time, are in the proximity of the venue wherein said user is meeting a person for a date or encounter), and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain Phillips:  Abstract, [0098]-[0099], [0129]-[0130], and FIG. 1: The information 1100 may be received in response to a transmission of the location of the portable electronic facility 300. The output version 1100 of such information 1102 may without limitation be visual, audio, a facsimile, an email, voice, a light, a change in the intensity of a light, a change in the color of a light, via SMS, via an instant message, via a text message, and/or an application that may only be available at certain locations) and transmitting a departure SMS message to said at least one emergency contact when said user has at least a predetermined distance from said place of said event, said departure SMS message indicating that said user has departed the event location (Phillips: [0088], [0112], [0135], [0142]-[0143], [0164], [0170], 0174]-[0178], and FIG. 1: The alert 2102 may be sent if the portable electronic facility 300 is within or outside a geofence 900 or within or outside a geofence 900 for a certain period of time. The alert 2102 may be sent if a portable electronic facility 300 enters or exits a geofence 900 or enters or exits a geofence 900 for a certain period of time. An alert 2102 may be contingent on the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900. The alert 2102 may be affected by the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900).

As to claim 20, Herickhoff, Braznell, Sikes, Panasik, and Phillips disclose the limitations of claim 19 further comprising the system of claim 19, wherein said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile user interface, providing a visual representation of the users, on dates and meetings, generated either through the GPS coordinates of a user's location from a chip in said user's mobile communication device, which can be accessed and followed by a plurality of selected contacts, as well as contacts and friends who reside on the directories of users' networks, and, who at that particular time, are in the proximity of the venue wherein said user is meeting a person for a date or encounter), and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain embodiments, it is desirable for the determined location of handheld portable communication device 12 to be relatively precise. Although particular examples for providing this location capability of system 10 are described below, the location capability of system 10 may be implemented in any suitable manner, according to particular needs and Phillips:  Abstract, [0098]-[0099], [0129]-[0130], and FIG. 1: The information 1100 may be received in response to a transmission of the location of the portable electronic facility 300. The output version 1100 of such information 1102 may without limitation be visual, audio, a facsimile, an email, voice, a light, a change in the intensity of a light, a change in the color of a light, via SMS, via an instant and transmitting an arrival SMS message to said at least one emergency contact when said user has arrived within a predetermined distance from said place of said event, said arrival SMS message indicating that said user has arrived at the event location (Phillips: [0088], [0112], [0135], [0142]-[0143], [0164], [0170], 0174]-[0178], and FIG. 1: The alert 2102 may be sent if the portable electronic facility 300 is within or outside a geofence 900 or within or outside a geofence 900 for a certain period of time. The alert 2102 may be sent if a portable electronic facility 300 enters or exits a geofence 900 or enters or exits a geofence 900 for a certain period of time. An alert 2102 may be contingent on the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900. The alert 2102 may be affected by the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a geofence 900).

As to claim 21, Herickhoff, Braznell, Sikes, Panasik, and Phillips disclose the limitations of claim 19 further comprising the system of claim 19, wherein said personal electronic device computer readable media further comprises instructions for communicating said personal electronic device’s geographic information to said server (Sikes: [0020]-[0025]: A method to generate a visual heat-map, to be viewed on global communication, wireless or mobile user interface, providing a visual representation of the users, on dates and meetings, generated either through the GPS coordinates of a user's location from a chip in said user's mobile communication device, which can be accessed and followed by a plurality of selected contacts, as well as contacts and friends who reside on the directories of users' networks, and, who at that particular time, are in the proximity of the venue wherein said user is meeting a person for a date , and wherein said server computer readable media further comprises instructions for monitoring said personal electronic device’s geographic location (Panasik: [0005], [0034], [0036]-[0038], and FIG. 1: The location information of handheld portable communication device 12 may be reported by processor 30 or another suitable component of system 10 (e.g., a component within wireless network 14) to emergency call center 18. In certain embodiments, it is desirable for the determined location of handheld portable communication device 12 to be relatively precise. Although particular examples for providing this location capability of system 10 are described below, the location capability of system 10 may be implemented in any suitable manner, according to particular needs and Phillips:  Abstract, [0098]-[0099], [0129]-[0130], and FIG. 1: The information 1100 may be received in response to a transmission of the location of the portable electronic facility 300. The output version 1100 of such information 1102 may without limitation be visual, audio, a facsimile, an email, voice, a light, a change in the intensity of a light, a change in the color of a light, via SMS, via an instant message, via a text message, and/or an application that may only be available at certain locations) and transmitting a departure SMS message to said at least one emergency contact when said user has at least a predetermined distance from said place of said event, said departure SMS message indicating that said user has departed the event location (Phillips: [0088], [0112], [0135], [0142]-[0143], [0164], [0170], 0174]-[0178], and FIG. 1: The alert 2102 may be sent if the portable electronic facility 300 is within or outside a geofence 900 or within or outside a geofence 900 for a certain period of time. The alert 2102 may be sent if a portable electronic facility 300 enters or exits a geofence 900 or enters or exits a geofence 900 for a certain period of time. An alert 2102 may be contingent on the location of other portable electronic facilities 300 or the location of other portable electronic facilities 300 with respect to a .

Claims 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al. (Herickhoff – US 2014/0019184 A1) in view of Braznell (Braznell – US 2011/0294457 A1), Sikes (Sikes – US 2012/0246089 A1), and Panasik et al. (Panasik – US 2005/0208925 A1) and further in view of Wu (Wu – US 2011/0288379 A1).

As to claim 8, Herickhoff, Braznell, Sikes and Panasik disclose the limitations of claim 5 except for the claimed limitations of the system of claim 5, wherein said personal electronic device further comprises a transceiver for wireless communication with a fitness device, and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device, and wherein said personal electronic device transmits a fitness alarm message to said at least one emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold.
However, it has been known in the art of tracking and monitoring conditions of users to implement said personal electronic device further comprises a transceiver for wireless communication with a fitness device, and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device, and wherein said personal electronic device transmits a fitness alarm message to said at least one emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold, as suggested by Wu, which discloses said personal electronic device further comprises a transceiver for wireless communication with a fitness device (FIG. 1 the wearable monitoring apparatus 012 comprising sensor nodes 100 and computing module 200), and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device (Wu: [0064] [0073]-[0082], and FIG. 1), and wherein said personal electronic device transmits a fitness alarm message to said at least one emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold (Wu: [0031], [0034], [0044], [0046], [0071], and FIG. 4-5: After preprocessing, signals are further processed, integrated, classified, and stored in the computing module, and are finally transferred to the monitoring center 300. If an abnormality occurs, either the computing module or the monitoring center will promptly inform a medical center or family member, depending on the alert definition parameters).
Therefore, in view of teachings by Herickhoff, Braznell, Sikes, Panasik, and Wu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Herickhoff, Braznell, Sikes, and Panasik to include said personal electronic device further comprises a transceiver for wireless communication with a fitness device, and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device, and wherein said personal electronic device transmits a fitness alarm message to said at least one emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold, as suggested by Wu. The motivation for this is to implement a known alternative method for providing information to a monitoring system regarding physiological information of a monitored subject.

As to claim 15, Herickhoff, Braznell, Sikes, Panasik, and Wu disclose the limitations of claim 12 further comprising the system of claim 12, wherein said personal electronic device further comprises a transceiver for wireless communication with a fitness device (Wu: FIG. 1 the wearable monitoring apparatus 012 comprising sensor nodes 100 and computing module 200), and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device (Wu: [0064] [0073]-[0082], and FIG. 1), and wherein said personal electronic device transmits a fitness alarm message to said at least one emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold (Wu: [0031], [0034], [0044], [0046], [0071], and FIG. 4-5: After preprocessing, signals are further processed, integrated, classified, and stored in the computing module, and are finally transferred to the monitoring center 300. If an abnormality occurs, either the computing module or the monitoring center will promptly inform a medical center or family member, depending on the alert definition parameters).

As to claim 22, Herickhoff, Braznell, Sikes, Panasik, and Wu disclose the limitations of claim 19 further comprising the system of claim 19, wherein said personal electronic device further comprises a transceiver for wireless communication with a fitness device (Wu: FIG. 1 the wearable monitoring apparatus 012 comprising sensor nodes 100 and computing module , and wherein said personal electronic device computer readable media further comprises instructions for receiving user biometric data from said fitness device (Wu: [0064] [0073]-[0082], and FIG. 1), and wherein said personal electronic device transmits a fitness alarm message to said at least one emergency contact by SMS message or by a telephone call transmitting a pre-recorded message in the case of said user biometric data exceeding a predetermined threshold (Wu: [0031], [0034], [0044], [0046], [0071], and FIG. 4-5: After preprocessing, signals are further processed, integrated, classified, and stored in the computing module, and are finally transferred to the monitoring center 300. If an abnormality occurs, either the computing module or the monitoring center will promptly inform a medical center or family member, depending on the alert definition parameters).

Claims 9, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al. (Herickhoff – US 2014/0019184 A1) in view of Braznell (Braznell – US 2011/0294457 A1), Sikes (Sikes – US 2012/0246089 A1), and Panasik et al. (Panasik – US 2005/0208925 A1) and further in view of Zotti et at. (Zotti – US 2012/0329420 A1).

As to claim 9, Herickhoff, Braznell, Sikes, and Panasik disclose the limitations of claim 5 except for the claimed limitations of the system of claim 5, wherein said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device.
However, it has been known in the art of location tracking to implement said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device, as suggested by Zotti, which discloses said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device (Zotti: Abstract, [0014]-[0019], and FIG. 1 the mobile communication device 108: The subscriber may select from a number of ways to trigger the alerting functionality of the subscriber app from their mobile communication device, including: 1) pressing a panic button presented in the interface of a touch screen device on a mobile communication device, 2) pressing a track button on a mobile communication device that highlights the panic button, 3) pressing and holding a designated speed dial button, 4) using a voice-activated command created by the subscriber (such as "HELP!") that is recognized by the subscriber app, and/or 5) violently shaking the mobile communication device thereby triggering the alerting functionality of the subscriber app).
Therefore, in view of teachings by Herickhoff, Braznell, Sikes, Panasik, and Zotti it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Herickhoff, Braznell, Sikes, and Panasik to include said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device, as suggested by Zotti. The motivation for this is to implement a known alternative method for activating an alert.

As to claim 16, Herickhoff, Braznell, Sikes, Panasik, and Zotti disclose the limitations of claim 12 further comprising the system of claim 12, wherein said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device (Zotti: Abstract, [0014]-[0019], and FIG. 1 the mobile communication device 108: The subscriber may select from a number of ways to trigger the alerting functionality of the subscriber app from their mobile communication device, including: 1) pressing a panic button presented in the interface of a touch screen device on a mobile communication device, 2) pressing a track button on a mobile communication device that highlights the panic button, 3) pressing and holding a designated speed dial button, 4) using a voice-activated command created by the subscriber (such as "HELP!") that is recognized by the subscriber app, and/or 5) violently shaking the mobile communication device thereby triggering the alerting functionality of the subscriber app). 

As to claim 23, Herickhoff, Braznell, Sikes, Panasik, and Zotti disclose the limitations of claim 19 further comprising the system of claim 19, wherein said personal electronic device computer readable media further comprises instructions for transmitting an SMS message to at least one predetermined emergency contact by selecting a button on a touch screen of said personal electronic device (Zotti: Abstract, [0014]-[0019], and FIG. 1 the mobile communication device 108: The subscriber may select from a number of ways to trigger the alerting functionality of the subscriber app from their mobile communication device, including: 1) pressing a panic button presented in the interface of a touch screen device on a mobile communication device, 2) pressing a track button on a mobile communication device that .

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Herickhoff et al. (Herickhoff – US 2014/0019184 A1) in view of Braznell (Braznell – US 2011/0294457 A1), Sikes (Sikes – US 2012/0246089 A1), and Panasik et al. (Panasik – US 2005/0208925 A1) and further in view of Adler et al. (Adler – US 2015/0346983 A1).

As to claim 24, Herickhoff, Braznell, Sikes, and Panasik disclose the limitations of claim 5 except for the claimed limitations of the system of claim 5, wherein said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said event time and date to said calendar function.
However, it has been known in the art of mobile devices to implement said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said event time and date to said calendar function, as suggested by Adler, which discloses said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device (Abstract, [0026]-, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said event time and date to said calendar function (Abstract, [0029]-[0031], and FIG. 1 and FIG. 9-10).
Therefore, in view of teachings by Herickhoff, Braznell, Sikes, Panasik, and Adler it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Herickhoff, Braznell, Sikes, and Panasik to include said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device, and wherein said personal electronic device computer executable instructions further comprises instructions for adding said event time and date to said calendar function, as suggested by Adler. The motivation for this is to implement a known alternative method for reminding users information regarding upcoming meetings.

As to claim 25, Herickhoff, Braznell, Sikes, Panasik, and Adler disclose the limitations of claim 12 further comprising the system of claim 12, wherein said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device (Adler: Abstract, [0026]-[0027], [0040], [0043], FIG. 1 and FIG. 9-10 ), and wherein said personal electronic device computer executable instructions further comprises instructions for adding said event time and date to said calendar function (Adler: Abstract, [0029]-[0031], and FIG. 1 and FIG. 9-10).

As to claim 26, Herickhoff, Braznell, Sikes, Panasik, and Adler disclose the limitations of claim 19 further comprising the system of claim 19, wherein said personal electronic device further comprises a calendar function for displaying a user’s calendar of events on a video display of said personal electronic device (Adler: Abstract, [0026]-[0027], [0040], [0043], FIG. 1 and FIG. 9-10 ), and wherein said personal electronic device computer executable instructions further comprises instructions for adding said event time and date to said calendar function (Adler: Abstract, [0029]-[0031], and FIG. 1 and FIG. 9-10).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Esque et al., US 7,076,235 B2, discloses automatic notification of personal emergency contacts from a wireless communications device.
Cordes et al., US 10,424,185 B2, discloses responding to personal danger using a mobile electronic device.
O’Neil, US 7,224,956 B1, discloses enhanced 911 system for providing witness identification in a wireless communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684